DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Response to Amendment
Applicant’s amendment dated 08/17/2021, in which claims 1, 3, 5, 7, 8 were amended, claims 9-24 were withdrawn, has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding claim 1, claim 1 has been amended as follows:
Claim 1 (Currently Amended): A semiconductor device comprising a diode region provided in a semiconductor substrate, the diode region comprising: 
a base region of a first conductivity type that is provided to be exposed on an upper surface of the semiconductor substrate; 
a cathode region of a second conductivity type that is provided to be exposed on a lower surface of the semiconductor substrate; 
an inter-cathode region of the first conductivity type that is provided to be exposed on the lower surface of the semiconductor substrate and that is alternately arranged with the cathode region in a predetermined direction such that the inter-cathode region is sandwiched between first and second portions of the cathode region; and 
a floating region of the first conductivity type are provided directly above the cathode region, wherein the floating region includes first and second portions, each of the first and second portions of the floating region disposed directly above a respective one of the first and second portions of the cathode region and overlapping the inter-cathode region.

Regarding claim 8, claim 8 has been amended as follows:
Claim 8 (Currently Amended): The semiconductor device according to Claim 1, wherein an area of the inter-cathode region provided in the diode region is larger than an area of 

	Regarding claims 9-24, this application is in condition for allowance except for the presence of claims 9-24 directed to an invention non-elected without traverse.  Accordingly, claims 9-24 have been cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims and arguments were persuasive. Prior art of record does not fairly disclose or make obvious the claimed device as a whole. Specifically, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the floating region includes first and second portions, each of the first and second portions of the floating region disposed directly above a respective one of the first and second portions of the cathode region and overlapping the inter-cathode region” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 2-8 are allowable based on their dependence on claim 1, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822